DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments (filed 12 August 2022) to the Abstract and claims have overcome each and every objection, double patenting rejection, and prior art rejection(s) as previously set forth in the Non-final Office Action mailed 26 May 2022. Therefore, each objection, double patenting rejection, and prior art rejection(s) has been withdrawn.
However, although Applicant stated that amended drawings have been provided, it appears that the formal replacement sheet has been inadvertently left out. Therefore, the corrected drawings, as replacement sheets, must be submitted, including the changes required as previously set forth in the Non-final Office Action mailed 26 May 2022.
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 25 May 2022 has/have been considered by the examiner (see attached PTO-1449).
Allowable Subject Matter
Claims 1-5, 7, and 10-21 (renumbered as 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record (Ntziachristos, EP 2359745 A1) fails to anticipate or fairly suggest the amended limitations in conjunction with the remaining claim limitations of amended independent Claims 1, 10, and 20 (renumbered as 1, 7, and 17).
Dependent Claims 2-5, 7, 11-19, and 21 (renumbered as 2-6, 8-16, and 18) are allowed by virtue of their dependencies to the above allowable Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482                                                                                                                                                                                                        
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482